                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN


RAKEEM CHANEY #770493,

     Plaintiff,                          NO. 1:18-cv-1065

v
                                         HON. JANET T. NEFF
TONY BREEDLOVE and
ERIC HUDSON,                             MAG. SALLY J.

     Defendants.                         BERENS



Keith L. Altman (P81702)               Kristin M. Heyse (P64353)
Attorneys for Plaintiff                Assistant Attorney General
33228 West 12 Mile Road                Attorney for MDOC Defendants
Suite 375                              MI Department of Attorney General
Farmington Hills, MI 48334             MDOC Division
Phone: 516-456-5885                    P.O. Box 30217
kaltman@lawampmmt.com                  Lansing, MI 48909
                                       (517) 335-3055
                                       heysek@michigan.gov



MOTION TO CONTINUE MAY 12, 2021 SETTLEMENT CONFERENCE
                & RELATED DEADLINES

Plaintiff Rakeem Chaney files this motion for an extension of certain

deadlines and resetting the Settlement Conference set by this March 24, 2021

Amended Scheduling Notice and in support thereof states as follows:
      Plaintiff’s counsel has recently changed. See Former Counsel Solomon M.

 Radner’s Motion to Withdraw as Counsel for Plaintiff filed 02/03/21. The Law

 Office of Keith Altman began representation of Plaintiff on March 18, 2021.

      Plaintiff is a prisoner incarcerated with the Michigan Department of

Corrections (MDOC). Due to COVID-19 pandemic-related visitation restrictions,

Plaintiff has been unable to meet freely with counsel to discuss this matter, including

discussing its potential resolution. Combined with the recent change of Counsel,

Plaintiff has been unable to comply with the Court’s directive of providing a

settlement demand by April 28, 2021.

      Plaintiff’s counsel has conferred with Defendant’s counsel, who does not

oppose this request. This request is made in good faith and not for the purposes of

unreasonable delaying these proceedings.

      WHEREFORE, Plaintiff requests that the Court enter an Order: (i)

continuing the May 12, 2021 Settlement Conference for a period no greater than

60 days and (ii) granting such other relief as the Court deems just and proper.

                                                     Respectfully submitted,

Dated: May 7, 2021                                   /s/ Keith Altman
                                                     Keith L. Altman (P81702)
                                                     Attorney for Plaintiff
                                                     33228 W, 12 Mile Rd., #375
                                                     Farmington Hills, MI 48334
                                                     Phone: 516-456-5885
                                                     kaltman@lawampmmt.com
                       CERTIFICATE OF SERVICE

     I hereby certify that on May 7, 2021, I served the foregoing document on
Defendants via electronic filing:
                                         /s/ Keith Altman
                                         Keith L. Altman
                                         Attorney for Plaintiff
